DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 13 in the reply filed on 10/3/22 is acknowledged.
Claims 11-12 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/3/22.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/28/18 has/have been acknowledged and is/are being considered by the Examiner.
Specification
The disclosure is objected to because of the following informalities: the second paragraph of the specification should be updated to indicate the present status of the priority application.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim(s) 1-10 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
Claim 1 and dependent claims 2-10 and 13 are drawn to a method and thus meet the requirements for step 1. 
In this case, the judicial exception relied upon by the instantly claimed invention is an abstract idea and a natural phenomenon, and the limitation(s) that set(s) forth or describe(s) the abstract idea(s) and the natural phenomenon is/are: “determining. ..a cardiac pulse...”. The reason(s) that the limitation(s) are considered an abstract idea is because they are directed to functionally-described algorithmic processes that require performing mathematical calculations, and the Supreme Court has explicitly characterized mathematical relationships/formulas as abstract ideas (Federal Register, Vol. 79, No. 241, December 16, 2014 at 74622, column 2). The reason(s) that the limitation(s) are considered an abstract idea is because this is merely recording a known phenomenon of cardiac pulse travel time in the body when it is at a certain area of the body. Further this is merely measuring and making a correlation which is using statistics to find different types of relationships which again is using mathematic relationships or formulas. The instantly claimed invention is also similar to claims already found to be directed to an abstract idea and patent ineligible. See at least the following court decisions: 
In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989), directed to methods of Diagnosing an Abnormal Condition in an Individual (ineligible) 
Cleveland Clinic Foundation v. True Health Diagnostics, LLC __ F.3d__,___ U.S.P.Q.2d __ (Fed Cir. 2017) directed to assessing the risk of a major adverse cardiac event in patients with chest pain using enzyme levels (ineligible)
Additionally, the above steps could be also performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., the mental comparison in Ambry Genetics, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams). Thus, the claims are directed to a judicial exception and fall squarely within the realm of “abstract ideas”, which is a patent-ineligible concept (Step 2A: YES).

Next, the claim as a whole is analyzed to determine whether it includes additional steps/elements that, when considered both individually and as an ordered combination, amount to significantly more than the judicial exception. In this case, the claimed steps for having particular measuring conditions or measuring different portions of data are still just measuring a natural phenomenon or taking measurements and correlating them with the data. Consideration of the additional step(s) and/or element(s) as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not invoke any of the considerations that courts have identified as providing significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself (Step 2B: NO). Therefore, the claim(s) is/are not patent eligible.
With regards to the instantly rejected dependent claim(s), these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.
Applicant is reminded that additional steps/elements may be enough to qualify as “significantly more” if they meaningfully limit the judicial exception, improve the technology or technical field, improve the functioning of a computer itself, or add a specific limitation other than what is well-understood, routine, conventional activity in the field or unconventional steps that confine the claim to a particular useful application. For additional guidance, applicant is directed generally to MPEP 2106 and to the USPTO's Guidance on Subject Matter Eligibility. This information can be found at: 
https://www. uspto.gov/patent/iaws-and-regulations/examination-policy/subject-matter-eligibility.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the transmural pressure" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the limb" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the limb" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the limb" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the patient" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the patient" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a first duration form the time for a cardiac pulse” this is vague and indefinite as it is unclear if this is a new limitation or the same limitation as claim 1.
Claim 7 recites the limitation "the body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the heart" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a first duration form the time for a cardiac pulse” this is vague and indefinite as it is unclear if this is a new limitation or the same limitation as claim 1.
Claim 8 recites the limitation "the arrival" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the peripheral site" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the additional characteristics" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the response" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the subject’s heart rate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banet et al. (U.S. Pub. 2009/0018422 hereinafter “Banet”).
Regarding claim 1, Banet discloses a method of determining compliance of an arterial segment of a subject, comprising: (a) determining a first duration from the time for a cardiac pulse to travel between two different locations in the body while the arterial segment experiences a first transmural pressure (e.g. ¶¶ 50-52; “pressure free measurement”); (b) changing the transmural pressure in the arterial segment (e.g. ¶52 “pressure applied”); (c) determining a second duration from the time for a cardiac pulse to travel between the same two locations in the body while the arterial segment experiences a second transmural pressure (e.g. ¶¶ 50-52; “pressure dependent measurement”), and (d) determining the compliance of the arterial segment from the first and second durations (e.g. ¶¶6, 37, 40, 50-52 and 63).
Regarding claim 2, Banet further discloses wherein the arterial segment is a peripheral artery and changing transmural pressure comprises changing the hydrostatic pressure in the limb corresponding to the peripheral artery (e.g. ¶51).
Regarding claim 4, Banet further discloses wherein the arterial segment is a central artery and changing transmural pressure comprises changing stroke volume (e.g. ¶51; “use of cuff changes stroke volume”).
Regarding claim 7, Banet further discloses wherein determining a first duration from the time for a cardiac pulse to travel between two different locations in the body comprises determining a time of depolarization of the heart using an electrocardiogram or a magnetocardiogram (e.g. ¶3).
Regarding claim 8, Banet further discloses wherein determining a first duration from the time for a cardiac pulse to travel between two different locations in the body comprises determining the arrival of the pulse at the peripheral site using one or more photoplethysmogram sensors (e.g. ¶¶3, 30).
Regarding claim 9, Banet further discloses further comprising collecting one or more additional characteristics of the subject, and wherein determining the compliance comprises determining the compliance from the first and second durations and from the one or more additional characteristics (e.g. ¶¶6, 37, 40, 50-52 and 62).
Regarding claim 10, Banet further discloses wherein the additional characteristics comprise one or more of the following age, hypertension, duration of hypertension, height, weight, waist size, size, heart rate, mean arterial pressure, systolic pressure, diastolic pressure, creatinine, smoking, hypertensive medications, cholesterol, low-density lipoproteins, high density lipoproteins, albumin, plasma homocysteine, smoking duration, triglycerides, alcohol consumption, ethnicity, C-reactive protein, gender, hemoglobin, hematocrit and urea (e.g. ¶6; “age, etc…”).
Regarding claim 13, Banet further discloses wherein the response comprises a degree of change in the subject's heart rate (e.g. ¶11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REX R HOLMES whose telephone number is (571)272-8827. The examiner can normally be reached Monday-Thursday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REX R HOLMES/           Primary Examiner, Art Unit 3792